cufti




                                                           -




                                         f\j    CO
                                                          --
                                                                     <,—



                                                &     ggQ
                                                      -?1—TT—
 u                                              -—    -         ;.




                                                               r*i



                  ciepX.



                              cxn6
OM                                                   T4-



                                                               o


     on             TklcA C
                                     o




                                               &aku
                                                     o
          nsopost.         FiRST-ClASS MAIL



          IMSKHKft*       \pUU(J.4o~
a.00 U.
                      m      ZIP 76205